Fourth Court of Appeals
                               San Antonio, Texas
                                     August 9, 2017

                                  No. 04-16-00809-CV

                                     Andrew GOSS,
                                       Appellant

                                            v.

                                     Shakia GOSS,
                                       Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-02273
                         Honorable Larry Noll, Judge Presiding


                                     ORDER
      The appellant’s emergency motion for expedited decision is hereby DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk